Citation Nr: 0839545	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for arthritis in 
multiple joints to include left shoulder, bilateral hands, 
lumbar spine, and left knee.

3.  Entitlement to service connection for sinusitis secondary 
to service-connected residuals of shell fragment wound to the 
forehead.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1967 to September 1969 and was awarded a Purple 
Heart. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri which in pertinent part, denied the veteran's 
claims for entitlement to direct service connection for 
tinnitus, sinusitis, and arthritis in multiple joints to 
include the left shoulder, bilateral hands, lumbar spine, and 
left knee.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from arthritis 
of the left shoulder, bilateral hands, lumbar spine, and left 
knee due to any event or incident of service.

2.  Sinusitis is not shown to be related to the veteran's 
service-connected residuals of shell fragment wounds to the 
forehead.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Sinusitis is not proximately due to nor is the result of 
the veteran's service-connected residuals of shell fragment 
wound to the forehead, and it is not otherwise shown to be 
related to military service.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
October 2004.  The RO informed the appellant of the types of 
evidence needed in order to substantiate his claims for 
service connection; and the division of responsibility 
between the appellant and VA for obtaining the required 
evidence.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

In the present appeal, the Board notes that the veteran did 
not receive notice as to the disability rating and effective 
date elements.  Despite this error, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision because as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has satisfied the duty to assist 
by making reasonable efforts to obtain relevant records 
adequately identified by the appellant with regard to his 
claims of direct service connection for tinnitus and 
arthritis of his joints to include his left shoulder, 
bilateral hands, and left knee as well as his claim to 
secondary service connection for sinusitis.  Specifically, 
the information and evidence that have been associated with 
the claims file consists of appellant's service treatment 
records (STRs) post-service medical records, and other 
pertinent documents discussed below.  The RO has obtained the 
veteran's STRs, VA records, and the appellant underwent VA 
examinations in November 2004 and February 2005 to clarify 
the nature and etiology of his claims.

The Board notes that in April 2006, the veteran submitted a 
statement indicating that he currently receives private 
treatment for a lumbar spine disability.  Specifically, the 
veteran indicated that the private examiner noted shell 
fragments in his lumbar spine which are related to a current 
disability.  However, the claims file is devoid of any such 
private medical records.  Therefore, the Board has considered 
whether a remand is warranted to obtain these records.  

However, as discussed, the RO informed the appellant of the 
types of evidence needed in order to substantiate his claims 
for service connection; and the division of responsibility 
between the appellant and VA for obtaining the required 
evidence.  In particular, the RO advised him that he should 
submit medical evidence showing current treatment for 
arthritis of the lumbar spine, and he was provided release 
forms so that VA could obtain such records on his behalf.  He 
did not a release form so as to allow VA to obtain these 
records, nor did he otherwise request that VA do so.  
Therefore, the Board finds that VA satisfied the duty to 
assist to the extent possible under the circumstances, and 
that a remand to undertake further development is not 
necessary.


Relevant laws and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Certain diseases may be presumed to have been incurred in 
service when manifested to a compensable degree within one 
year of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for a disability that 
is proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

The Board notes that 38 C.F.R. § 3.310 has been amended 
recently.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision.  Since VA has 
been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  See also 38 
C.F.R. § 3.304(d) (2008).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9 (1999), the Court recently affirmed that 
the 38 U.S.C.A. § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

Entitlement to service connection for arthritis in multiple 
joints to include the left shoulder, bilateral hands, lumbar 
spine, and left knee.  

The veteran contends that he incurred arthritis in multiple 
joints to include his left shoulder, bilateral hands, and 
left knee.  In this regard, the Board acknowledges that the 
veteran has a current diagnosis of degenerative joint disease 
in his bilateral hands, his left knee, lumbar spine, and left 
shoulder.  The Board also reiterates that combat status has 
been conceded since the veteran is in receipt of a Purple 
Heart.  However, the Board points out that a November 2004 VA 
examiner found there was no foreign body noted within the 
veteran's joints and further that there did not appear to be 
any actual trauma in the veteran's joints themselves.  The 
examiner ultimately concluded that the veteran's degenerative 
joint disease was more likely associated with age as opposed 
to trauma.

Similarly, the veteran has also asserted that he has 
arthritis in his lumbar spine related to his in-service 
shrapnel wounds.  As noted during a November 2004 VA spine 
examination, x-rays do reflect evidence of degenerative joint 
disease in the lumbar spine.  However, the VA examiner 
specifically found that the problems associated with the 
spine were more likely associated with normal aging and life, 
and were less likely secondary to active duty.  The examiner 
did note the presence of metallic fibers in the cervical 
spine, and rendered a positive nexus opinion on that issue, 
which resulted in a grant of service connection by the RO.  
However, no similar finding was made with respect to the 
lumbar spine.  

The Board has considered the argument of the veteran and his 
representative that he incurred arthritis of the bilateral 
hands, left knee, lumbar spine, and left shoulder as a result 
of service.  Certainly, there are instances in which a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology has some probative weight.  
However, the Board finds that a lay person is not be 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking the development of 
arthritis to in-service shrapnel wounds.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the veteran's eye disability and his 
diabetes.  See Espiritu v. Derwinski, supra.  Therefore, the 
veteran's statements and those of his representative are 
lacking in probative value.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claims for service 
connection for arthritis in multiple joints to include his 
left shoulder, bilateral hands, lumbar spine, and left knee, 
and the doctrine of reasonable doubt is not for application.  
See 38 C.F.R. § 3.102 (2008).  

Entitlement to service- connection for sinusitus

The veteran also seeks service connection for sinusitis as 
secondary to service-connected residuals of shell fragment 
wounds to the forehead.  In this regard, the Board notes that 
the veteran has a current diagnosis of chronic sinusitis.  
The Board also notes that the veteran is currently service-
connected for residuals of shell fragment wounds to the 
forehead.  With respect to medical nexus however, a November 
2004 VA examiner opined that according to the veteran's x-ray 
report, though there appeared to be old metallic densities 
noted over the veteran's face and cervical region, there were 
no metallic densities noted directly into the sinuses 
themselves.  Consequently, the examiner found that it was not 
likely that sinusitis was sustained due to shrapnel injury.

To the extent that the veteran himself believes that there is 
a medical nexus between his currently diagnosed disability of 
sinusitis and his service-connected residuals of shell 
fragment wounds to the forehead, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as cause of a disability.  See Espiritu, supra.

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for sinusitis on a 
secondary basis.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service-connection for arthritis in multiple 
joints to include the veteran's bilateral hands, left 
shoulder, lumbar spine, and left knee is denied.

Entitlement to service connection for sinusitis claimed as 
secondary to service-connected residuals of shell fragment 
wound to the forehead is denied.

REMAND

The veteran contends that he incurred tinnitus while serving 
on active duty.  Inasmuch as the record indicates that the 
veteran was awarded a Purple Heart and in light of the fact 
that there is no evidence to the contrary, the Board finds 
that he did engage in combat with the enemy and concedes that 
the veteran suffered acoustic trauma while serving on active 
duty.  However, the Board notes that the veteran was provided 
a VA examination with regard to his tinnitus claim in 
February 2005, and he specifically denied a tinnitus 
sensation upon examination. 

There is an obvious discrepancy between the veteran's denial 
of tinnitus during this examination, and his repeated 
assertions in statements submitted to the RO that does 
experience tinnitus due to service.  It is possible that this 
discrepancy is due to the fact that he described his tinnitus 
as "clicking and roaring" in his ear, rather than tingling 
as is often reported.  However, the Board notes that VA 
adjudicators are not medical professionals, and cannot offer 
competent medical opinions with regard to diagnosis or 
etiology.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).  
Instead, the Board must rely on independent medical evidence.

Therefore, in light of the discrepancy discussed above, the 
Board finds that another examination is warranted to clarify 
whether the veteran does have tinnitus related to acoustic 
trauma in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an ear, 
nose, and throat (ENT) examination to 
determine the nature and likely 
etiology of the claimed tinnitus.  
The examiner should elicit a complete 
history and description of symptoms 
from the veteran, and offer an 
opinion as to whether a diagnosis of 
tinnitus is warranted.  The claims 
folder must be provided to the 
examiner for review.  If tinnitus is 
found, the examiner should be asked 
to indicate whether it is at least as 
likely as not that the veteran's 
claimed tinnitus was incurred in 
service.

2.  Readjudicate the claim of 
entitlement to service connection for 
tinnitus.  If the benefit sought 
remains denied, the veteran should be 
provided a SSOC.  After he has been 
given the applicable time to submit 
additional argument, the claim should 
be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


